                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                               ROME DIVISION

CHASITY SPURLOCK, et al.,

      Plaintiffs,

             vs.                              Civil Action No. 4:19-cv-219-AT

COMPLETE CASH HOLDINGS,
LLC et al.,

      Defendants.


                                 SCHEDULING ORDER

   Upon review of the parties’ Joint Preliminary Report and Discovery Plan, it is

hereby ORDERED that the discovery plan contained therein is approved and

adopted as follows. The first phase of discovery shall begin seven days after the

Court rules on Defendants Complete Cash Holdings and Relogio’s pending Motion

to Dismiss and discovery shall be completed within six months thereafter.

   Plaintiffs’ unopposed request to modify Rule 26(a)(1)(A)(iii)’s requirement

regarding initial disclosures of the damages amounts claimed is GRANTED.

Plaintiffs shall be required to disclose the method of calculation of all damages

with their initial disclosures, and Plaintiffs shall be required to provide the figures

to be used in those calculations (i.e., the unpaid overtime claimed, the
compensation to be included in the regular rate, and the calculation of damages

based on the regular rate) within thirty (30) days of Defendants’ complete

production of relevant documents in response to Plaintiffs’ first request for

production of documents.

   Plaintiffs’ unopposed request regarding service of subpoenas upon Plaintiffs’

current employers is GRANTED. Defendants shall serve any subpoena directed to

Plaintiffs’ current employers on Plaintiffs’ counsel at least 48 hours prior to service

upon the employer. If within 48 hours Plaintiffs provide a written objection thereto,

the Parties shall promptly confer and, if no agreement can be reached, Plaintiffs

shall immediately notify the Court of the discovery dispute. Defendants shall

refrain from serving any subpoena on Plaintiffs’ current employers until the Court

has ruled upon any objections thereto.

   Except as modified herein, it is FURTHER ORDERED that the time limits for

adding parties, amending the pleadings, filing motions, and discussing settlement

are as set out in the Federal Rules of Civil Procedure and the Local Rules.

IT IS SO ORDERED, this 13th day of January, 2020.




                                         Hon. Amy Totenberg
                                         Judge, United States District Court
